Citation Nr: 9913882	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the result 
of a July 1998 remand, which sought to provide the veteran 
the opportunity for a hearing, allow the veteran to submit a 
statement regarding his alleged stressors, obtain additional 
medical evidence, verify any claimed stressors, and provide a 
VA examination, if necessary.  That development was 
undertaken, and this claim is before the Board.  However, due 
to the fluid nature of the law and regulations regarding 
entitlement to service connection, the Board feels that more 
development must be undertaken.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has supplied a list of 
alleged stressors, mostly regarding combat duty in Korea.  
While the Board acknowledges that the veteran's alleged 
stressors regarding combat seem far-fetched, the Board also 
notes that the veteran has also alleged that his service 
under stressful conditions in the demilitarized zone after 
the cessation of the Korean Conflict is a stressor.  A 
medical determination has not been made regarding whether 
that alleged stressor could be a sufficient basis for a 
diagnosis of post-traumatic stress disorder.  Therefore, the 
Board feels that further development should be conducted by 
obtaining the veteran's personnel records, attempting to 
verify whether he served near the demilitarized zone, and 
undertaking a VA examination to determine whether any alleged 
demilitarized zone service under stressful conditions could 
constitute a medically sufficient stressor for a diagnosis of 
post-traumatic stress disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should attempt to locate the 
veteran's complete service personnel 
records and associate them with the 
veteran's claims folder.

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197, and attempt to verify the veteran's 
alleged stressors, which include "in 
Korea five years during the war," 
"spending over two years in combat 
zone," having a bunch of friends die 
near Christmas in Korea, "wounded by 
shrapnel in Korea-given Purple Heart but 
not put on records," "saw people killed 
and wounded in combat during two years 
'53-'54," "awarded Combat Infantryman 
Badge (CIB) upon discharge-not on 
discharge," service from 1950-1955 
including service in the combat zone in 
Korea as a combat infantryman with the 
24th Infantry Division, "combat was 
almost constant, and men were constantly 
being killed," "being present at the 
Chosin Reservoir when the Chinese 
surrounded [it]," "the problems that 
happened in the Yalu Valley."  
Specifically, they should be asked to 
state where the veteran's unit was 
stationed during his service in Korea, 
and whether, in fact, he may have been 
stationed along the Demilitarized Zone.  
In addition, the USASCRUR should be asked 
whether the veteran's allegations of 
combat experiences could be possible 
based upon the dates of his verified 
service in Korea, which, as he has later 
admitted, began two days following the 
cessation of the conflict.

3. The RO should determine whether any 
stressors have been objectively verified, 
to include service under stressful 
conditions along the demilitarized zone, 
and, if so, should schedule the veteran 
for a VA post-traumatic stress disorder 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination. ask 
the examiner to consider only any 
objectively verified stressor in 
determining whether a diagnosis of post-
traumatic stress disorder is warranted.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file, to specifically include 
his service history and personnel 
records and medical history, and 
should state in the examination 
report that such review has been 
conducted.

b)  Psychiatric testing should be 
performed, if deemed appropriate to 
determine whether objective testing 
supports a diagnosis of post-
traumatic stress disorder.

c)  The examiner should provide a 
full multiaxial diagnosis, pursuant 
to the Diagnostic and Statistical 
Manual, Fourth Edition, of the 
American Psychiatric Association 
(DSM-IV).  In making this 
determination, the examiner should 
be instructed to only consider any 
alleged stressor whose occurrence 
has been objectively verified by the 
RO.  Thus, if the veteran's only 
objectively confirmed alleged 
stressor was service near the 
demilitarized zone, the examiner 
should be instructed to consider 
only such service, without regard to 
any unverified allegations of combat 
involvement, deaths of friends or 
fellow servicemen, combat injuries, 
or alleged witnessed events.  The 
examiner should be specifically 
instructed not to rely upon the 
subjective history provided by the 
veteran, but only upon the objective 
verified alleged stressor provided 
by the RO.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, based solely upon any 
objectively verified alleged 
stressor, the examiner should 
specifically state whether the 
objectively verified stressor meets 
the DSM-IV criteria for a stressor 
that:  (1) the veteran experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others, and (2) 
the veteran's response involved 
intense fear, helplessness, or 
horror.  The examiner should feel 
free to address any credibility 
issues involving the veteran's 
allegations or symptoms.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


